Appeal from (1) a judgment of the County Court, *994Queens County, convicting appellant, after trial, of feloniously selling a narcotic drug (Penal Law, § 1751) and sentencing Mm, as a second felony offender, to serve from 20 to 25 years, (2) said sentence, (3) the denial of his motion to set aside the verdict as being contrary to the evidence and the law, and (4) the denial of his motion to inspect the Grand Jury minutes and to dismiss the indictment. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence and the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present — Nolan,- P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.